Citation Nr: 0931313	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) for loss of use of the left wrist secondary to 
severe degenerative arthritis, secondary to scaphoid fracture 
(left wrist disability) with loss of use of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which an increased evaluation for 
left navicular fracture, status post bone graft with residual 
limited range of motion of the wrist, surgical scar, and 
arthritis, was denied.

The Veteran testified before the undersigned Veteran's Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.  The Board remanded the 
claim in January 2008 for further development and 
adjudication.

A December 2008 rating decision granted an increased, 70 
percent, schedular evaluation for the left wrist disability, 
and entitlement to special monthly compensation (SMC) based 
on loss of the use of the left hand.  The March 2009 Board 
decision denied an evaluation greater than 70 percent for the 
service-connected left wrist disability with loss of use of 
the left hand.  However, given that the 70 percent disability 
awarded was the maximum evaluation afforded under the 
diagnostic code for loss of use of the hand, the Board again 
remanded the issue of entitlement to extraschedular 
evaluation for the left wrist disability for consideration by 
the Under Secretary or Director, Compensation and Pension 
Services.


FINDING OF FACT

The evidence does not show that the service-connected left 
wrist disability, with loss of use of the left hand, alone, 
is productive of marked interference with the veteran's 
employment or requires frequent periods of hospitalization 
such that the regular schedular standards are rendered 
impractical.


CONCLUSION OF LAW

Extraschedular evaluation for the left wrist disability with 
loss of use of the left hand is not warranted. 38 C.F.R. § 
3.321(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores, supra.  

Preadjudicatory notice was provided in a February 2005 
letter, but this notice was inadequate.  Moreover, it did not 
address the issue of extraschedular evaluations.  However, 
the letter did explain that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  Subsequent, February 2008, notice provided the 
laws and regulations concerning entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b).

The record shows that the appellant was represented by a 
Veteran's Service Organization throughout the adjudication of 
the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate the claim for extraschedular evaluation, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication was not affected. See Sanders, 
487 F.3d at 489.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was afforded the opportunity to 
give testimony before the Board, which he did.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II. Extraschedular Evaluation

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

A claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated authority 
to assign such a rating in the first instance." The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating. Floyd v. Brown, 9 
Vet. App. 88 at 96 (1996).

The Veteran testified that his left wrist disability, which 
affects his major hand, renders him unable to effectively 
grasp and manipulate objects, and that he requires assistance 
in performing household tasks.  

In a December 2008 rating decision, the RO granted a 70 
percent evaluation for the veteran's left wrist disability, 
with loss of use of the left hand.  The disability was 
evaluated under Diagnostic Code 5125, which contemplates loss 
of the use of the hand.  This is the highest evaluation 
afforded by the diagnostic code.  The rating decision also 
granted service connection for the scar associated with left 
wrist surgery, evaluating the disability as noncompensable, 
and awarded SMC based on loss of the use of the left hand.

In May 2009, the Director of Compensation and Pension 
Services considered whether the veteran's left wrist 
disability warranted extra schedular evaluation.

The Director observed that the medical evidence demonstrates 
that the Veteran experiences pain and limited use of the 
service-connected left hand.  The Director further observed 
that the Veteran is a retired computer specialist, but that 
the date of his retirement was unknown and that information 
concerning his education and work experience was not 
available.

The Director stated that the medical evidence revealed that 
the Veteran has the following nonservice-connected 
disabilities:  osteopenia and compression wedge fracture of 
the T12 vertebrae; diabetes mellitus; hypertension, severe 
gastroesophageal reflux disease; possible myeloproliferative 
disorder; status post right knee replacement; status post 
arthrodesis with fusion of the left calcaneo-talar joint with 
altered gait; basal cell carcinoma of the skin of the left 
jaw, status post Mohs procedure; and kidney stones with 
recurrent urinary tract infections.  

Conceding that the Veteran's service-connected left hand is 
manifested by pain and limited use, the Director concluded 
that "[the Veteran's] numerous nonservice-connected 
disabilities are so severe as to interfere with the 
[V]eteran's ability to be gainfully employed."

Therefore the Director found that entitlement to an 
extraschedular evaluation based on the service-connected 
arthritis of the left hand was not warranted.

The September 2008 VA examination report reflects that the 
examiner opined that the Veteran's left wrist and hand were 
nonfunctional due to the service connected left wrist 
disability.  In addition, VA treatment records show that the 
Veteran has sought treatment for complaints of left hand and 
wrist pain, including prescribed pain medication and a 
splint.  

The Board acknowledges the severity of the veteran's left 
wrist and hand disability with loss of use of the left hand, 
and its corresponding economic impairment, and notes that the 
Veteran is in receipt of a 70 percent evaluation with SMC 
based on the loss of use of the left hand.  Notwithstanding, 
the evidence, including VA examinations conducted in February 
2005 and September 2008, and VA treatment records, does not 
show periods of hospitalization or convalescence required 
solely for the left wrist disability with loss of use of the 
left hand, or that the left wrist disability with loss of use 
of the left hand, alone, has been the sole source of 
functional impairment resulting in difficulty maintaining 
employment.  In short, the evidence does not show an 
exceptional or unusual disability picture such that the 
application of the regular rating criteria is rendered 
impractical based on consideration of the left wrist 
disability with loss of use of the left hand alone.  

A preponderance of the evidence is against the assignment of 
an extraschedular evaluation based on the service-connected 
left wrist disability with loss of use of the left hand. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321.  There is no benefit of 
the doubt to be resolved; and an extraschedular evaluation 
for the left wrist disability with loss of use of the left 
hand is not warranted. 

The Veteran genuinely believes that his left wrist disability 
warrants a higher disability evaluation and has offered his 
statements and testimony.  During the pendency of this 
appeal, the RO has recognized that his disability warranted 
higher rating and assigned a 70 percent evaluation, with SMC, 
based on loss of use of the left hand.  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
extent of his left wrist disability with loss of use of the 
left hand, and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

ORDER

Entitlement to an extraschedular evaluation for the left 
wrist disability with loss of use of the left hand is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


